                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TYRONE GREEN,                                       )
                                                    )
                 Plaintiff,                         )        Case No. 1:18-cv-00093 (Erie)
                                                    )
V.                                                  )
                                                    )
SECRETARY WETZEL, et al.,                           )        United States Magistrate Judge
                                                    )        Richard A. Lanzillo
                 Defendants                         )
                                                    )


           ORDER ON PLAINTIFF'S MOTION FOR APPOINTMENT OF COUNSEL

        Plaintiff Tyrone Green, a prisoner in the custody of the Pennsylvania Department of

Corrections ("DOC"), filed this pro se civil rights action on pursuant to section 1983. Presently

pending before the Court is Plaintiffs motion for appointment of counsel, filed on October 30,

2019, and a related document, filed on November 8, 2019. ECF Nos. 123; 129.

I.      Standard of Review

        In Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993), the Third Circuit identified factors to be

considered by the district courts in exercising their discretion whether to "appoint" counsel

pursuant to 28 U.S.C. § 1915(d). 1 These factors have been affirmed many times as the

appropriate bases for review. See, e.g., Montgomery v. Pinchak, 294 F.3d 492 (3d Cir. 2002).

"As a threshold matter, a district court must assess whether the claimant's case has some

arguable merit in fact and in law." Tabron at 155. The court should not appoint counsel unless




1
  Although 28 U.S.C. § 1915(d) does not authorize the court to "appoint" counsel, it authorizes the court to
"request" an attorney to represent a litigant who is unable to employ counsel on his own. The importance of the
distinction was recognized by the Supreme Court in Mallardv. United States District Court, 490 U.S. 296 (1989).



                                                        1
it appears that the claim has some merit. Id. Provided that this consideration is satisfied, the

court must then consider the following factors to determine whether to appoint counsel:

       1.      the plaintiffs ability to present his or her own case;
       2.      the difficulty of the particular legal issues;
       3.      the degree to which factual investigation will be necessary and the ability of the
               plaintiff to pursue investigation;
       4.      the plaintiffs capacity to retain counsel on his or her own behalf;
       5.      the extent to which a case is likely to turn on credibility determinations, and;
       6.      whether the case will require testimony from expert witnesses.

Montgomery, at 499 (quoting Tabron at 155-157).

       The Third Circuit has also recognized that there are significant practical restraints on the

district court's ability to "appoint" counsel, including: "the ever-growing number of prisoner

civil rights actions filed each year in the federal courts; the lack of funding to pay appointed

counsel; and the limited supply of competent lawyers who are willing to undertake such

representation without compensation." Tabron, 6 F.3d at 157. Additionally, there are many cases

in which district courts attempt to appoint counsel but find no attorney willing to accept the

appointment:

               [T]he frequent unwillingness of lawyers to accept appointment in
               such cases is not only a function of the time pressures lawyers face
               in trying to earn a living in an increasingly competitive field, but
               also by circulating knowledge of the indignities that some lawyers
               have been subjected to by certain litigants, including verbal and
               written abuse, excessive demands and complaints, arid malpractice
               suits. We trust the district judges will be sensitive to such problems
               in making discretionary decision in the area.

Id. at 157 n. 7. The Tabron Court also recognized that volunteer lawyer time is extremely

valuable and a district court should not request counsel under§ 1915 indiscriminately:

               Volunteer lawyer time is a precious commodity ... Because this
               resource is available in only limited quantity, every assignment of
               a volunteer lawyer to an undeserving client deprives society of a
               volunteer lawyer available for a deserving cause. We cannot afford
               that waste.

                                                  2
Id at 157.

        While this Court would undoubtedly benefit from having capable, experienced counsel

available to assist and advise all prisoners before they file suit and to represent all prisoner

plaintiffs who survive dismissal (under 28 U.S.C. § 1915(e) or for failure to state a claim under

Rule 12(b)(6) of the Federal Rules of Civil Procedure), there are simply not enough attorneys in

this District who are willing to undertake such representation. In addition to the factors

discussed by the Court of Appeals, this Court recognizes other factors that dissuade attorneys

from representing prisoners. Simply interviewing a prisoner client requires a trip to a prison,

sometimes at a great distance from the lawyer's office, and frequently a long wait at the prison

until the prisoner can be produced for the interview.

       The number of attorneys in this District who are available to-volunteer to represent

prisoners is limited while the number of prisoners who request counsel is high. Moreover, the

Erie division of this District does not have a referral system in place, as does the Pittsburgh

division, and few attorneys in the local Bar have expressed a willingness to handle these cases.

Therefore, this Court must carefully consider all the factors identified by the Court of Appeals as ,

well as any other considerations related to the specific case in exercising its discretion when

considering a motion for the "appointment" of counsel.

II.    Analysis

       In his complaint, Plaintiff alleges that various Defendants violated his First, Eighth, and

Fourteenth Amendment rights by engaging in retaliatory actions, denying him adequate medical

care, and a host of other issues. See ECF No. 5. However, in his Motion for the Appointment of

Counsel, Plaintiff asserts a wholly new and independent basis for potential relief: the alleged




                                                  3
discovery that he contracted Hepatitis A, that prison officials knew of this infection, and that

they failed to inform him thereof.

        In response, Defendants submitted the affidavit of Dr. Stephen Wi~ner, the Medical

Director at SCI Phoenix. ECF No. 133-1. The affidavit states that Dr. Wiener reviewed

Plaintiffs filings, the basis for Plaintiffs belief that he contracted Hepatitis A, and the relevant

laboratory reports. After careful analysis thereof, Dr. Wiener stated that Plaintiff does not have

an active infection of any type of Hepatitis virus. Id. Dr. Wiener attributes
                                                                          ,   Plaintiffs confusion

to a misinterpretation of laboratory results, which indicated that Plaintiff tested positive for

certain antibodies related to Hepatitis A. Id. The presence of these antibodies means that

Plaintiff either (1) was vaccinated for Hepatitis A, or (2) contracted Hepatitis A at a prior time,

but no longer is infected. Id.

       Before proceeding to the Tabron factors, the Court notes that the threshold issue in the
,,
court's determination of whether to appoint counsel is whether Plaintiffs claim is potentially

meritorious. See Tabron, 6 F.3d 147 at 155 ("As a threshold matter, a district court must assess

whether the claimant's case has some arguable merit in fact and in law.")      Here, Plaintiff has

framed his request for counsel as one that seeks assistance with a "new matter." Indeed, it is

unclear to the Court how a Hepatitis infection would constitute a basis for the appointment of

counsel in this case. Potentially, Plaintiff seeks counsel's assistance to determine whether to

initiate a new civil action. Regardless, given the information provided in Dr. Wiener's affidavit,

the Court finds that Plaintiffs claim that he contracted Hepatitis A and that prison personnel

failed to disclose the infection lacks any merit. Thus, it does not provide a basis for the

appointment of counsel. Because Plaintiff has failed to meet the threshold determination of




                                                  4
whether his claim has arguable merit, the Court need not, and does not, address the remaining

Tabron factors.

       Plaintiffs motion for appointment of counsel (ECF No. 123) and his related filing (ECF

No. 129) are therefore DENIED, without prejudice. Plaintiff may renew his motion, ifhe so

desires, should Plaintiffs claim continue to remain viable at subsequent stages of this litigation,

based upon the factors handed down in Tabron.

       It is so ordered.




                                                ~6~   RICHARD A. LANZILLO
                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                         \


Entered this 26 th ofNovember, 2019.




                                                 5
